DETAILED ACTION
This office action is responsive to communications filed on November 22, 2021.  Claims 1-20 have been canceled.  New claims 21-32 have been added.  Claims 21-32 are pending in the application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21-24 and 27-30 are rejected under 35 U.S.C. 103 as being unpatentable over Tang et al. (US 2020/0187033) in view of 3GPP TS 36.331 version 15.3.0 Release 15 (hereinafter, 3GPP).

Regarding Claim 21, Tang teaches a method of a terminal in a wireless communication system, the method comprising:
receiving, from a base station, a radio resource control (RRC) message including measurement configuration, the measurement configuration including a measurement identity (“The base station first notifies the terminal of measurement configuration information by using a measurement configuration (measConfig) information element carried in a radio resource control connection reconfiguration (RRC Connection Reconfiguration) message … The measurement configuration information includes a measurement identification (measId)” – See [0056]; “402. The network device sends the measurement configuration information to the terminal” – See [0097]; The terminal receives a RRC message including a measurement configuration).
Tang does not explicitly teach in case that a triggerType is set to event, an eventld is set to eventH1 or eventH2, and an entering condition applicable for an event corresponding with the eventld is fulfilled while a VarMeasReportList does not include a measurement reporting entry for the measurement identity, including the measurement reporting entry within the VarMeasReportList for the measurement identity, setting a numberOfReportsSent defined within the VarMeasReportList to 0 for the measurement identity, and transmitting a MeasurementReport message to the base station.
However, 3GPP teaches in case that a triggerType is set to event, an eventld is set to eventH1 or eventH2, and an entering condition applicable for an event corresponding with the eventld is fulfilled while a VarMeasReportList does not include a measurement reporting entry for the measurement identity, including the measurement reporting entry within the VarMeasReportList for the measurement identity, setting a numberOfReportsSent defined within the VarMeasReportList to 0 for the measurement identity transmitting a MeasurementReport message to the base station (“while the VarMeasReportList does not include an measurement reporting entry for this measId (a first transmission resource pool triggers the event): 3> include a measurement reporting entry within the VarMeasReportList for this measId; 3> set the numberOfReportsSent defined within the VarMeasReportList for this measId to 0; 3> include the concerned transmission resource pool(s) in the poolsTriggeredList defined within the VarMeasReportList for this measId; 3> initiate the measurement reporting procedure, as specified in 5.5.5” – See p. 187; “if the triggerType is set to event and if the eventId is set to eventH1 or eventH2 and if the entering condition applicable for this event, i.e. the event corresponding with the eventId of the corresponding reportConfig within VarMeasConfig, is fulfilled during timeToTrigger defined within the VarMeasConfig for this event: 3> include a measurement reporting entry within the VarMeasReportList for this measId; 3> set the numberOfReportsSent defined within the VarMeasReportList for this measId to 0; 3> initiate the measurement reporting procedure, as specified in 5.5.5” – See pp. 187-188; See also Fig. 5.5.5.1-1 on p. 199; When triggerType is set to event and eventId is set to eventH1 or eventH2 and the entering condition with corresponding eventId is fulfilled and while the VarMeasReportList does not include an measurement reporting entry for this measId: VarMeasReportList for this measId is included in a measurement reporting entry, the numberOfReportsSent defined within the VarMeasReportList for this measId is set to 0, and the measurement report is transmitted).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Tang such that in case that a triggerType is set to event, an eventld is set to eventH1 or eventH2, and an entering condition applicable for an event corresponding with the eventld is fulfilled while a VarMeasReportList does not include a measurement reporting entry for the measurement identity, including the measurement reporting entry within the VarMeasReportList for the measurement identity, setting a numberOfReportsSent defined within the VarMeasReportList to 0 for the measurement identity, and transmitting a MeasurementReport message to the base station since this measurement report triggering functionality is part of the 5G communication standards used by Tang.

Regarding Claim 22, Tang in view of 3GPP teaches the method of Claim 21.  3GPP further teaches in case that the triggerType is set to event, the eventld is set to the eventH1 or the eventH2, and a leaving condition applicable for the event corresponding with the eventld is fulfilled, removing the measurement reporting entry within the VarMeasReportList for the measurement identity (“if the triggerType is set to event and if the leaving condition applicable for this event is fulfilled for one or more applicable transmission resource pools included in the poolsTriggeredList defined within the VarMeasReportList for this measId for all measurements taken during timeToTrigger defined within the VarMeasConfig for this event: 3> remove the concerned transmission resource pool(s) from the poolsTriggeredList defined within the VarMeasReportList for this measId; 3> if the poolsTriggeredList defined within the VarMeasReportList for this measId is empty: 4> remove the measurement reporting entry within the VarMeasReportList for this measId; 4> stop the periodical reporting timer for this measId, if running; 2> if the triggerType is set to event and if the eventId is set to eventH1 or eventH2” – See p. 187; When triggerType is set to event and eventId is set to eventH1 or eventH2 and the leaving condition is fulfilled, the measurement reporting entry within the VarMeasReportList for this measId is removed).

Regarding Claim 23, Tang in view of 3GPP teaches the method of Claim 22.  3GPP further teaches that the eventH1 indicates that the height of the terminal becomes higher than a predetermined threshold, and wherein the eventH2 indicates that the height of the terminal becomes lower than the predetermined threshold (“Event H1: Aerial UE height becomes higher than absolute threshold; Event H2: Aerial UE height becomes lower than absolute threshold” – See p. 600).

Regarding Claim 24, Tang in view of 3GPP teaches the method of Claim 23.  Tang further teaches that the measurement identity is included in a measIdList within a VarMeasConfig, wherein the entering condition is fulfilled during timeToTrigger defined within the VarMeasConfig for the event corresponding with the eventId, and wherein the leaving condition is fulfilled during timeToTrigger defined within the VarMeasConfig for the event corresponding with the eventlId (“The terminal may maintain a measurement configuration database (VarMeasConfig), and store, in the measurement configuration database, the measurement configuration information received by the terminal. The measurement configuration information includes a measurement identification (measId)” – See [0056]; “It should be noted that the first condition is a measurement event entering condition or a measurement event leaving condition; or the first condition is constrained as follows: The measurement result that is of the at least one neighboring cell and that is obtained after layer 3 filtering continuously meets the measurement event entering condition or the measurement event leaving condition within a hysteresis time range” – See [0095]; “a reporting trigger hysteresis value (time to trigger) included in the measurement configuration information” – See [0111]; The measurement id is included within VarMeasConfig, and entering condition is fulfilled during timeToTrigger the leaving condition is fulfilled during timeToTrigger).

Claim 27 is rejected based on reasoning similar to Claim 21.
Claim 28 is rejected based on reasoning similar to Claim 22.
Claim 29 is rejected based on reasoning similar to Claim 23.
Claim 30 is rejected based on reasoning similar to Claim 24.

Claims 25, 26, 31 and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Tang et al. (US 2020/0187033) in view of 3GPP TS 36.331 version 15.3.0 Release 15 (hereinafter, 3GPP) and further in view of Freda et al. (US 2021/0410129).

Regarding Claim 25, Tang in view of 3GPP teaches the method of Claim 21.  Tang and 3GPP do not explicitly teach receiving, from another terminal, a sidelink RRC message including configuration information related to a sidelink; and in case that the terminal applies the configuration information, transmitting, to the another terminal, a response message of the sidelink RRC message.
However, Freda teaches receiving, from another terminal, a sidelink RRC message including configuration information related to a sidelink; and in case that the terminal applies the configuration “FIG. 5 is a message sequence chart illustrating an example sidelink link establishment procedure 500 at the AS layer between a WTRU 510 and a WTRU 520. The link establishment may involve a link establishment request message 530 from WTRU 510 to WTRU 520, a link establishment response message 540 from WTRU 520 to WTRU 510, and/or a link establishment confirmation message 550 from WTRU 510 to WTRU 520. WTRUs 510 and 520 may transmit each message as an RRC message (e.g., the link establishment request message 530 may be an RRCReconfiguration message, a WTRUSidelinkInformation message, or any other such message supported by the RRC protocol)” – See [0126]; See also Fig. 5; WTRU 520 receives from WTRU 510 (another terminal), a sidelink RRC reconfiguration message, and transmits a response in step 540).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Tang to include receiving, from another terminal, a sidelink RRC message including configuration information related to a sidelink; and in case that the terminal applies the configuration information, transmitting, to the another terminal, a response message of the sidelink RRC message.  Motivation for doing so would be to enable the terminals to negotiate/renegotiate QoS parameters for the sidelink connection (See Freda, [0127]).

Regarding Claim 26, Tang in view of 3GPP and Freda teaches the method of Claim 25.  Freda further teaches in case that the terminal does not apply the configuration information, transmitting, to the another terminal, a response message of the sidelink RRC message, the response message indicating an application failure of the configuration information (“Link establishment response message 540 may include any or all of an acknowledgement or rejection of the link; an indication of success or failure in applying a configuration suggested by WTRU 510” – See [0135]; In the case that the configuration is not 

Claim 31 is rejected based on reasoning similar to Claim 25.
Claim 32 is rejected based on reasoning similar to Claim 26.

Response to Arguments
On pages 7-9 of the remarks, Applicant argues in substance that Tang, Lin and Perras do not teach “in case that a triggerType is set to event, an eventld is set to eventH1 or eventH2, and an entering condition applicable for an event corresponding with the eventld is fulfilled while a VarMeasReportList does not include a measurement reporting entry for the measurement identity, including the measurement reporting entry within the VarMeasReportList for the measurement identity, setting a numberOfReportsSent defined within the VarMeasReportList to 0 for the measurement identity, and transmitting a MeasurementReport message to the base station,” as recited in independent claims 21 and 27.  Applicant’s arguments have been considered but are moot based on the new grounds of rejection.  In response to the amended limitations, the Examiner relies upon to newly-cited 3GPP reference.

Conclusion
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Scott M Sciacca whose telephone number is (571)270-1919. The examiner can normally be reached Monday thru Friday, 7:30 A.M. - 5:00 P.M. EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Avellino can be reached on (571) 272-3905. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.